t c summary opinion united_states tax_court agwu u okiyi and chinyere a okiyi petitioners v commissioner of internal revenue respondent docket no 7072-16s filed date agwu u okiyi and chinyere a okiyi pro sese elizabeth m shaner and nancy m gilmore for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar under sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case with respect to petitioners’ federal_income_tax for the internal reve- nue service irs or respondent determined a deficiency of dollar_figure and an accura- cy-related penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners are entitled to a claimed deduction for charitable contribu- tions in excess of the amount the irs allowed whether petitioners are entitled to claimed but disallowed miscellaneous_itemized_deductions and whether petitioners are liable for the accuracy-related_penalty we resolve all issues in respondent’s favor background the parties filed a stipulation of facts with accompanying exhibits that is in- corporated by this reference during petitioners were both employed by the state of maryland mr okiyi was a case manager in the social services administration and mrs okiyi was a social worker in the foster care services they resided in maryland when they petitioned this court petitioners timely filed a joint federal_income_tax return for on that return they claimed on schedule a itemized_deductions a cash charitable contri- bution deduction of dollar_figure and miscellaneous deductions of dollar_figure the mis- cellaneous deductions comprised dollar_figure of unreimbursed employee business ex- penses and dollar_figure of tax_return preparation fees upon examination of petitioners’ return the irs disallowed for lack of substantiation dollar_figure of the claimed charitable_contribution_deduction and all of the claimed miscellaneous deductions the irs sent petitioners a timely notice_of_deficiency and they timely petitioned this court at trial mr okiyi testified that petitioners had made charitable_contributions to their church or to an orphanage in amounts exceeding the dollar_figure that the irs had allowed but they provided no substantiation of any kind for these additional gifts petitioners’ reported employee business_expenses consisted primarily of travel costs related to their two automobiles claiming that they had driven a total of big_number business miles in their two cars they reported an aggregate mileage al- lowance of dollar_figure and aggregate expenses of dollar_figure for parking and tolls they also reported expenses of dollar_figure for meals and entertainment the balance of their reported employee business_expenses or dollar_figure was allegedly attributable to a job search petitioners produced no documentation whatsoever to substantiate any of the expenses underlying these claimed deductions mr okiyi testified that the travel costs represented expenses_incurred in transporting foster children to and from their foster homes and in visiting these children plus meals consumed during these trips he testified that his wife had kept a contemporaneous mileage log for this travel but petitioners did not submit any such log into evidence he testified that he had incurred dollar_figure of job search expenses in connection with his applica- tion for a different position with his current employer mr okiyi testified that petitioners had documentation to substantiate some of their expenses but had neglected to bring these documents with them to trial the court accordingly left the record open for days to allow petitioners to sub- mit through a supplemental stipulation any relevant documentation that they had they did not submit anything and we accordingly closed the record on date discussion the irs’ determinations in a notice_of_deficiency are generally presumed correct rule a 290_us_111 deductions are a matter of legislative grace the taxpayer bears the burden of proving his en- titlement to deductions allowed by the code and of substantiating the amounts of expenses underlying claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioners do not con- tend and they would have no basis for contending that the burden_of_proof as to any factual issue should shift to respondent under sec_7491 a charitable_contributions sec_170 allows as a deduction contributions made within the taxable_year to churches charities and other specified entities see sec_170 chari- table contributions are allowable as deductions only if verified under regulations prescribed by the secretary sec_170 for all contributions taxpayers are required to keep reliable written records such as canceled checks or receipts establishing the identity of the donee and the date and amount of the contribution sec_1_170a-13 income_tax regs for contributions of dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment from the donee sec_170 additional and more stringent substantiation require- ments are imposed for contributions of property with a claimed value exceeding dollar_figure see sec_170 mr okiyi testified that petitioners had made contributions to their church in excess of the dollar_figure that the irs found to have been substantiated and had also made gifts to an unspecified orphanage but they submitted no substantiation of any kind for these alleged gifts we accordingly sustain respondent’s determination that petitioners for are allowed a charitable_contribution de- duction of only dollar_figure b miscellaneous_itemized_deductions sec_162 allows a deduction for ordinary and necessary business ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness the determination whether an expenditure satisfies the requirements for deductibility is a question of fact see 320_us_467 an individual may be in the trade_or_business of being an employee ordinary and necessary expenses_incurred in that trade_or_business are deductible 65_tc_862 expenses_incurred in search- ing for new employment in the employee’s existing trade_or_business may also be deductible business_expenses 58_tc_219 54_tc_374 deductions are not allowed for personal living or family_expenses sec_262 sec_274 prescribes more stringent substantiation requirements for certain categories of expenses such as traveling expense s including meals while away from home sec_274 to satisfy the sec_274 requirements a taxpayer generally must maintain records and documentary evi- dence sufficient to establish the amount date and business_purpose for an expen- diture sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records the substantia- tion requirements can be met by other_sufficient_evidence corroborating the tax- payer’s own statement see id para c fed reg the substantiation requirements of sec_274 apply to petitioners’ re- ported expenses for travel parking and meals petitioners did not supply substan- tiation of any kind for these expenses moreover mr okiyi admitted that his wife may have been eligible for and may in fact have received reimbursement from her employer the state of maryland for some or all of the travel_expenses she incurred in connection with transportation of the foster care children expenses eligible for reimbursement by the taxpayer’s employer are generally not considered necessary under sec_162 and thus do not qualify for deduction as unreimbursed employee business_expenses see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 petitioners produced no documentation to substantiate their claimed tax_return preparation expenses of dollar_figure or mr okiyi’s claimed job search expenses of dollar_figure and we did not find credible his testimony that he incurred expenses of dollar_figure in applying for a different position with the state of maryland his current employer we accordingly sustain respondent’s determination that petitioners are entitled to no miscellaneous_itemized_deductions c accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment_of_tax that is attributable to a ny substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 the deficiency in petitioners’ income_tax which we have sustained in full is dollar_figure there being no dispute over any claimed refundable tax_credits that deficiency amount equals petitioners’ under- statement of income_tax see generally gassoway v commissioner tcmemo_2015_203 moreover because petitioners reported a tax of zero on their return that amount of dollar_figure also equals the tax required to be shown on their return see sec_1_6662-4 income_tax regs as a result petitioners’ understate- ment of income_tax is substantial within the meaning of sec_6662 exceeding both dollar_figure and of itself respondent has thus satisfied sec_7491 by carrying his burden of production of demonstrating a substantial_understatement_of_income_tax under sec_6662 the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the tax- payer acted in good_faith with respect to it sec_6664 the decision whe- ther the taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is a tax- payer’s effort to ascertain his or her correct_tax liability petitioners offered no evidence that they attempted to ascertain their correct tax_liability they had no substantiation for their reported expenses and they claimed deductions for expenses that qualified for reimbursement and may in fact have been reimbursed by their employer although a tax_return preparation service prepared their return they do not contend that they relied on the advice of 2petitioners did not allege in their petition or at trial that the accuracy- related penalty at issue was not personally approved in writing by the imm- ediate supervisor of the individual making the penalty determination sec_6751 that issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded cf lloyd v commissioner tcmemo_2017_60 at n deeming similarly conceded any sec_6751 challenge to assessable_penalties in a sec_6330 levy case a competent tax professional in taking these positions see sec_1_6664-4 income_tax regs we will accordingly sustain respondent’s determination of an accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
